DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims filed on April 29, 2021 have been received and entered. Claim 1 has been amended, while claims 4-26, 29, 34-36 have been canceled. The Dahl’s declaration filed on April 29, 2021 have been received and entered. Claims 1-3, 27-28, 30-32 and 33 are under consideration. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Bond on May 10 and May 18, 2021.
The application has been amended as follows: 

In the claims
In claim 1, line 9, replace term “substantially” with --essentially--
Following claims have been re-written as follows: 
3.	The composition of claim 1, wherein said mRNA encodes (i) a reprogramming factor;  (ii) a cluster of differentiation (CD) protein;  (iii) an enzyme; (iv) a protein in the immunoglobulin super family; (v) a cytokine or chemokine; (vi) a cell surface receptor protein; (vii) a protein in a cell signaling pathway; (viii) an antibody; (ix) a T cell receptor; (x)  a protein that reduces or suppresses an innate immune response comprising interferon (IFN) production or response, or (xi) an iPS cell induction factor. 
Add following new claims
37. The composition of claim 1, wherein said mRNA (i) contains a cap structure; (ii) contains a cap 1 structure wherein the 5′ penultimate nucleotide comprises a 2′-O-methyl-ribosyl group; (iii) comprises  a poly A tail; (iv) does not contain any modified bases other than a 5’ cap nucleotide, if present, or (iv) comprises at least one heterologous sequence selected from the group consisting of: a 5′ UTR sequence, a Kozak sequence, an IRES sequence, and a 3′ UTR sequence.

Conclusion
The following is an examiner’s statement of reasons for allowance: 
With the applicants’ amendments to the claims accompanied by Applicants' arguments and the Examiner's amendment as detailed above, the rejections of claims under 35 USC 103(a), as set forth in the Office Action of 03/17/2021 are WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 03/17/2021 applied to claims 1-3, 27-28, 30-33, the rejections are withdrawn in light of Applicants' persuasive argument and amendments to the claims presented herein. The specification shows unexpectedly superior effect that 1-4 mM magnesium concentration provides both better dsRNA digestion and less mRNA digestion compared to 5 mM or 10mM magnesium concentration reported in prior art as well as compared to levels below 1.0 mM and above 5 mM  (see figure 2 and 3 of the specification). One of ordinary skill in the art would have not expected that 1-4 mM magnesium would be both better as digesting dsRNA and provide less digestion of the desired mRNA encoding a protein. Such unexpected results are not merely a difference in degree, but provide the unexpected advantage of better results. Further, the claimed composition as a whole is not directed to an exception because mRNA encoding a protein, 1-4mM Magnesium cation and a salt at the specified amount do not occur together in nature as a whole, and there is no naturally occurring counterpart composition for comparison.  Further, the mixture as a whole has a changed the purity of the composition comprising mRNA encoding protein that would be essentially free of dsRNA. The term “essentially free of dsRNA” used in the claim is defined as that less than 0.05% of the total mass or weight of the mRNA is composed of dsRNA of a size greater than about 40 base pairs in length (see page 60, line 32 of the specification). Accordingly, claims 1-3, 27-28, 30-33 and 37 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632